Detailed Action
This office action has been issued in response to communications received on 10/20/2020 and Examiner’s Interview conducted 2/8/2021.  Claims 1-3, 9-11, 17 and 19-22 were amended. Claims 4 and 12 were previously cancelled. Claims 21 and 22 were previously added. Claims 1-3, 5-11, and 13-22 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cynthia Rickett, Reg. No. 72614, on 2/8/2021.
Claims 1-2, 9-10 and 17 have been amended.  
This application has been amended as follows:
In the claims:
1.	(Currently Amended) A method, comprising:
receiving, by a computing device, a plurality of inputs caused by a combination of at least two of: a left-eye wink by a user or a right-eye wink by the user;
converting the plurality of inputs to a numeric value, wherein converting the plurality of inputs to the numeric value comprises calculating the numeric value based at least in part on at least one of: a first value corresponding to a first number of left-eye winks of the plurality of inputs and a second value corresponding to a second number of right-eye winks of the plurality of inputs;
determining that a threshold amount of time has elapsed since a last input of the plurality of inputs;
in response to determining that the threshold amount of time has elapsed, providing the numeric value converted from the plurality of inputs to the user for validation;
receiving user input indicating that the numeric value converted from the plurality of inputs is correct; and

2.	(Currently Amended) The method of claim 1, wherein converting the plurality of inputs to the numeric value further comprises:
determining [[a]]the first number of left-eye winks of the plurality of inputs;
calculating [[a]]the first value corresponding to the first number of left-eye winks by multiplying the first number by two;
determining [[a]]the second number of right-eye winks of the plurality of inputs, wherein the numeric value is generated by adding the second number to the first value.
9.	(Currently Amended) A computing device, comprising:
a processor,
one or more eye-tracking devices; and
a non-transitory computer readable medium coupled to the processor, the computer readable medium comprising code that, when executed by the processor, cause the computing device to:
receive, from the one or more eye-tracking devices, a plurality of inputs caused by a combination of at least two of: a left-eye wink by a user or a right-eye wink by the user;
convert the plurality of inputs to a numeric value, the numeric value corresponding to a digit of an authorization code, wherein converting the plurality of inputs to the numeric value comprises calculating the numeric value based at least in part on at least one of: a first number of left-eye winks of the plurality of inputs and a second number of right-eye winks of the plurality of inputs;
determine that a threshold amount of time has elapsed since a last input of the plurality of inputs;
in response to determining that the threshold amount of time has elapsed, provide the numeric value converted from the plurality of inputs to the user for validation;
receive user input indicating that the numeric value converted from the plurality of inputs is correct; and
authorize the user based at least in part on the numeric value converted from the plurality of inputs and the received user input indicating that the numeric value converted from the plurality of inputs is correct.
10.	(Currently Amended) The computing device of claim 9, wherein converting the plurality of inputs to the numeric value further comprises:
determining [[a]]the first number of left-eye winks of the plurality of inputs;
calculating [[a]]the first value corresponding to the first number left-eye winks by multiplying the first number by two;
determining [[a]]the second number of right-eye winks of the plurality of inputs, wherein the numeric value is generated by adding the second number to the first value.

17.	(Currently Amended) A method, comprising:

receiving, by the computing device, an authentication request message, wherein the authentication request message includes an iris scan associated with the user of the computing device;
authenticating, by the computing device, the user based on the iris scan;
obtaining a plurality of digits of an authorization code, wherein obtaining each digit comprises:
receiving, by the computing device, an authorization request message comprising a plurality of inputs caused by a combination of at least two of: a left-eye wink by the user or a right-eye wink by the user;
converting, by the computing device, values corresponding to each of the plurality of inputs to generate a numeric value, the numeric value corresponding to a digit of the authorization code, wherein converting values corresponding to each of the plurality of inputs to the numeric value comprises calculating the numeric value based at least in part on at least one of: a first number of left-eye winks of the plurality of inputs and a second number of right-eye winks of the plurality of inputs;
determining, by the computing device, that a threshold amount of time has elapsed since a last input of the plurality of inputs;
in response to determining that the threshold amount of time has elapsed, providing, by the computing device, the numeric value converted from the plurality of inputs to the user for validation; and

authorizing, by the computing device, the user based on the obtained authorization code; and
processing, by the computing device, the transaction request when the user is authenticated and authorized.

Response to Arguments
Applicant’s amendments, filed 10/20/2020, to claim 9 correcting the claim to recite “indicating that the numeric value representing the aggregation is correct” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 9, as filed in (9) of the Final Office action filed 7/24/2020, is withdrawn.  
Applicant’s arguments, see pages 10-12 in Remarks, filed 10/20/2020, with respect to amended claims 1, 9 and 17, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 2017/0076078 A1) in view of Mahmoud (US 2011/0271118 A1), further in view of Snitkovskiy (US 2007/0033054 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-11, and 13-22 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 9 and 17 are allowed for reasons argued by applicant in pages 10-12 of the Remarks, filed 1/8/2021, and for reasons explained below.
As to independent claims 1, 9 and 17, the prior art including Kim (US 2017/0076078 A1), Mahmoud (US 2011/0271118 A1) and Snitkovskiy (US 2007/0033054 A1) alone or in combination, fails to anticipate or render obvious the claimed invention.  
Kim (prior art on the record) teaches a method of detecting, by an authentication unit, a series of winks, assigning each type of wink a numerical value as a digit of a password and authenticating a user based on the numerical password derived from the detecting winks.
Mahmoud (prior art on the record) teaches a method of aggregating numerical characters of a user password.
Snitkovskiy (prior art on the record) teaches a method of determining that a time delay has elapsed since a command of multiple commands was provided, providing a command confirmation prompt to a user to confirm a highlighted command and executing the command based on the confirm feedback from the user.
Additionally, Herrera (US 2015/0302252 A1), teaches a method of multifactor authentication of a user using biometric information, pupil segmentation and gaze estimation.

None of the prior art of record cited above teaches the non-obvious features of the present invention: “4wherein converting the plurality of inputs to the numeric value comprises calculating the numeric value based at least in part on at least one of: a first value corresponding to a first number of left-eye winks of the plurality of inputs and a second value corresponding to a second number of right-eye winks of the plurality of inputs”.
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-3, 5-11, and 13-22 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.N./Examiner, Art Unit 2438